Citation Nr: 1218725	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  04-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for verrucae (genital or venereal warts), also due to an undiagnosed illness.

2.  Whether there is new and material evidence to reopen a previously denied claim for service connection for recurrent lumbosacral strain, also due to an undiagnosed illness. 

3.  Whether there is new and material evidence to reopen a previously denied claim for service connection for scratched eyeballs (also claimed as blurred vision), also due to an undiagnosed illness. 

4.  Whether there is new and material evidence to reopen a previously denied claim for service connection for bursitis (also claimed as a bilateral shoulder disability), also due to an undiagnosed illness.

5.  Whether there is new and material evidence to reopen a previously denied claim for service connection for a swollen, dry, itchy throat, also due to an undiagnosed illness. 

6.  Whether there is new and material evidence to reopen a previously denied claim for service connection for hypertension with history of abnormal electrocardiogram (ECG/EKG) and other claimed heart pathology, also as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to June 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2002 rating decision that denied his petition to reopen his claim for service connection for hypertension with history of abnormal ECG/EKG and other claimed heart pathology.  A July 2003 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) also denied his petition to reopen his claims for service connection for genital warts, recurrent lumbosacral strain, scratched eyeballs, swollen, dry, itchy throat, also due to an undiagnosed illness, and again for hypertension with history of abnormal ECG/EKG and other claimed heart pathology.

A June 2007 Board decision, on appeal, denied entitlement to an increased rating for service-connected right ear hearing loss.  That decision, however, remanded the remaining claims - those still at issue - for further development and consideration.  The Board again remanded these claims in October 2010 to the RO via the Appeals Management Center (AMC).

In December 2011, in support of his claims, the Veteran submitted additional evidence, specifically, VA treatment records, and in March 2012 his representative waived the right to have the RO/AMC initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 1994, the RO denied service connection for bilateral shoulder sprain (bursitis), venereal warts, recurrent lumbosacral sprain, and scratched eyeballs.  The Veteran did not appeal that decision.

2.  In February 1998, the RO again denied service connection for genital warts, recurrent lumbosacral strain, bursitis, and scratched eyeballs, but also for swollen, dry, itchy throat, and hypertension with history of abnormal ECG/EKG and other claimed heart pathology on a de novo basis.  The Veteran did not appeal the RO's denial of his claims for genital warts, scratched eyeballs, and swollen, dry, itchy throat.  He filed a timely notice of disagreement (NOD) regarding the continued denial of his claims for recurrent lumbosacral sprain, bursitis, and hypertension with history of abnormal ECG/EKG and other claimed heart pathology claims, and a statement of the case (SOC) concerning these claims was issued in August 1999, however, he did not then in response also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these other claims to the Board.

3.  In March 2001, the RO denied the Veteran's claim service for service connection for bursitis and hypertension with history of abnormal ECG/EKG and other claimed heart pathology.  He again did not appeal.

4.  The additional evidence received since the February 1998 decision does not relate to an unestablished fact necessary to substantiate the claims for service connection for genital warts, recurrent lumbosacral strain, scratched eyeballs, and swollen, dry, itchy throat, is cumulative or redundant, and does not raise a reasonable possibility of substantiating these claims.

5.  The additional evidence received since the more recent March 2001 decision does not relate to an unestablished fact necessary to substantiate the claims for service connection for bursitis and hypertension with history of abnormal ECG/EKG and other claimed heart pathology, is cumulative or redundant, and does not raise a reasonable possibility of substantiating these other claims.


CONCLUSIONS OF LAW

1.  Since not appealed, the RO's February 1998 decision considering and denying the Veteran's claims for service connection for genital warts, recurrent lumbosacral strain, scratched eyeballs, and swollen, dry, itchy throat is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  And since that February 1998 decision, there is no new and material evidence to reopen his claims for service connection for genital warts, recurrent lumbosacral strain, scratched eyeballs, and swollen, dry, itchy throat.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


3.  Since not appealed, the RO's March 2001 decision considering and denying the Veteran's claims for service connection for bursitis and hypertension with history of abnormal ECG/EKG and other claimed heart pathology is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

4.  And since that March 2001 decision, there is no new and material evidence to reopen these claims for service connection for bursitis and hypertension with history of abnormal ECG/EKG and other claimed heart pathology.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  

To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Still yet, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the "downstream" disability rating and effective date elements.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Subsequent to two remands, the Veteran was provided a notice letter in November 2010 informing him of the evidence needed to substantiate his claims and apprising him of what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  

The letter also discussed the "downstream" disability rating and effective date elements of his claims, in compliance with Dingess, and specifically addressed the additional Kent requirements as well.  He received that letter subsequent to the initial adjudication of his claims in November 2002 and July 2003, so not in the preferred sequence.  But since the claims were readjudicated as recently as July 2011, the mere fact that he received that additional notice after the initial adjudication of his claims is nonprejudicial, i.e., harmless error because his claims have been readjudicated since providing all necessary VCAA notice.  That is to say, the timing error in the provision of this additional notice has been rectified ("cured").  See again Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect.  See again also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  The U.S. Supreme Court has explained that the Veteran, as the pleading party, not VA, has the evidentiary burden of proof of showing how a VCAA notice error in either timing or content is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, and private treatment records.  And the duty to provide a VA examination and opinion only applies to a claim to reopen a finally adjudicated decision if new and material evidence is presented or secured.  3.159(c)(4)(C)(iii).  Here, the Board is determining there is no new and material evidence to reopen the claims.  Hence, there is no requirement to have the appellant examined for a medical nexus opinion unless and until he first satisfies this preliminary requirement of presenting new and material evidence to reopen his claims.  He has in the past been provided several medical examinations, including a Persian Gulf War Veteran protocol examination, albeit prior to his current claims.

The Board therefore is satisfied VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis

The RO previously considered and denied the claims for service connection for bilateral shoulder sprain (bursitis), venereal warts, recurrent lumbosacral sprain, and scratched eyeballs in June 1994.  Prior to that decision, the Veteran was afforded a VA orthopedic examination in April 1994 and a general medical examination in May 1994.

The RO noted the Veteran had been treated during his military service for complaints of pain in his right shoulder and popping in his left shoulder in September 1987.  And again during examination in February 1993, he had complained of pain and popping in both shoulders.  On post-service VA orthopedic examination in April 1994, however, bilateral shoulder examination was normal.  The claim was denied because no residual disability was found on the latest VA examination.  During his May 1994 VA general medical examination, he had reported a three-to-four year history of venereal warts.  The claim was denied, however, because no wart was noted or observed in service or during that examination.  His service treatment records (STRs) show he had been treated for complaints of low back pain in September 1987.  But this claim was denied because no residual disability was found during the April 1994 VA orthopedic examination.  The claim for scratched eyeballs was denied because scratched eyeballs were not noted in service or during the May 1994 general medical examination.  He did not appeal that decision, so it became final and binding on him based on the evidence then of record.  See U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011). 


Since that final and binding June 1994 decision, VA has implemented new regulations governing eligibility for service connection based on Persian Gulf War service.  In November 1994, Congress enacted the Veterans Benefit Improvement Act of 1994 (P.L. 103-446) to provide compensation for Persian Gulf War Veterans with undiagnosed illnesses.  This Act added 38 U.S.C.A. § 1117 to the U.S. Code effective November 2, 1994.  In response, VA amended the Adjudication section of Title 38 of the Code of Federal Regulations regarding the criteria for compensation for certain disabilities due to undiagnosed illnesses.  38 C.F.R. § 3.317.  See 60 Fed. Reg. 6,665 (February 3, 1995).  Under the new criteria, a Persian Gulf War Veteran who served in the Southwest Asia theater of operations may be granted service connection for chronic disabilities resulting from an undiagnosed illness or combination of illnesses manifested by certain listed symptoms.  See 38 C.F.R. § 3.317(b)(8).

Therefore, the four claims for service connection that were denied in June 1994, prior to the enactment of the new legislation, i.e., bilateral shoulder sprain, venereal warts, recurrent lumbosacral sprain, and scratched eyeballs, must be considered on a de novo basis, without regard to finality of the previous RO determination.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (when a law or regulation creates a new basis of entitlement to benefits, such as a liberalization of the requirements for entitlement to a benefit, a claim under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).  A February 1998 rating decision denied service connection for various or multiple joint pain that included bilateral shoulder pain and recurrent lumbosacral sprain, sexual malfunctions/impotence (venereal warts) blurred vision, swollen, dry, itchy throat, and hypertension with history of abnormal ECG/EKG and other claimed heart pathology - all on a de novo basis.  See Routen, Spencer, supra.  The RO denied the claims because the Veteran did not manifest objective indications of an undiagnosed illness.


Prior to that de novo denial, an April 1995 VA Persian Gulf War protocol examination was conducted.  The Veteran's complaints regarding his tour in Southwest Asia in support of Operation Desert Storm/Desert Shield were of 
foul-smelling diarrhea and chronic fatigue.  He denied any other illness.  The examiner determined the Veteran was relatively healthy.  The examiner also indicated there were no abnormalities found on laboratory studies, so no other studies would be ordered except for a stool sample.  A March 1996 VA general medical examination also was conducted.  As pertinent here, the diagnoses were hypertension, under treatment, with history of abnormal EKG and paroxysmal tachycardia with questionably abnormal EKG but normal chest X-ray, and history of chronic muscle ache and pains with normal clinical findings today.

The Veteran filed a timely NOD regarding the denial of his claims for bilateral shoulder pain, recurrent lumbosacral sprain, and hypertension with history of abnormal ECG/EKG and other claimed heart pathology, and therefore was provided an SOC concerning these claims in August 1999, however, he did not then in response also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these claims to the Board.  He also did not appeal the other decisions at issue.  Therefore, those decisions became final and binding on him based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200-03, 20.1103.

In a March 2001 decision, the RO found that new and material evidence had not been presented to reopen these claims of entitlement to service connection for bursitis of the left shoulder and hypertension with history of abnormal ECG/EKG and other claimed heart pathology.  He did not appeal that decision, either, so it too became final and binding on him based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In July 2002, he again requested service connection for hypertension.

In November 2002, the RO found that new and material evidence had not been presented to reopen the claim of entitlement to service connection for hypertension with history of abnormal ECG/EKG and other claimed heart pathology.

In February 2003, the Veteran again requested that his hypertension claim be reopened based on private treatment records from Dr. S. and the Cumberland County Health Department.  As this statement and additional treatment records were submitted within one year of the RO's November 2002 denial, the Board accepts this statement as an NOD pertaining to his hypertension with history of abnormal ECG/EKG and other claimed heart pathology claim.  Also consider that 38 C.F.R. § 3.156(b) may apply whenever the Board is making a finding or a conclusion involving the finality of a rating decision, including as it relates to claims to reopen and questions of timeliness of an NOD or appeal).  And under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran also requested that same month that his claims for bursitis, scratched eyeballs, and back pain be reopened.  He stated that VA Medical Center's (VAMC's) treatment records would essentially allow for service connection.  He also noted that his STRs documented treatment for these conditions, although, as mentioned, they already had been considered in previously denying his claims.  See 38 C.F.R. § 3.156(c).

In a May 2003 statement, he requested that his claims for service connection for venereal warts and swollen, dry, itchy throat be reopened.


The last final and binding denial regarding the claims for venereal warts, recurrent lumbosacral strain, scratched eyeballs, and swollen, dry, itchy throat was in February 1998, and in March 2001 regarding the remaining claims for bursitis and hypertension with history of abnormal ECG/EKG and other claimed heart pathology.  And since he did not appealed those earlier decisions, the Board has to initially determine whether there is new and material evidence to reopen these claims because those prior decisions are final and binding on him based on the medical and other evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, this is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claims is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

The Veteran may be awarded service connection by showing that he currently has disability resulting from disease or injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires:  (1) evidence of current disability; (2) evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Hypertension and heart disease are considered chronic conditions, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Other disorders diagnosed after discharge also may be service connected if the evidence, including that pertinent to service, establishes the disorders were incurred in service.  38 C.F.R. § 3.303(d). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, and service connection also may be presumed for certain conditions under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 based on this service.  More specifically: 

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b). 

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following):  (A) An undiagnosed illness; (B) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection. 

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia theater of operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section. 

* * 

(f) For purposes of this section, the term "Persian Gulf veteran" means a Veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002). 

The regulation implementing the foregoing statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (I) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2016, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2009).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4).

For Veterans who served in Southwest Asia, the Persian Gulf War Veterans Act of 1998, Public Law 105-277, title XVI, 112 Stat. 2681 -742 through 2681-749 (codified at 38 U.S.C. 1118 ), and the Veterans Programs Enhancement Act of 1998, Public Law 105-368, 112 Stat. 3315, directed the Secretary of VA to enter into an agreement with the National Academy of Sciences  (NAS) to review and evaluate the available scientific evidence regarding associations between illnesses and exposure to toxic agents, environmental or wartime hazards, or preventive medicines or vaccines to which service members may have been exposed during service in the Southwest Asia theater of operations during the Persian Gulf War.  The Secretary has determined that no new presumptions of service connection are warranted under 38 U.S.C. 1118 because the report does not demonstrate that the standard set forth in section 1118 for the creation of a presumption of service connection has been met.  In particular, the report does not purport to link any health effects to exposure to ''a biological, chemical, or other toxic agent, environmental or wartime hazard, or preventive medicine or vaccine known or presumed to be associated with service in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.''  38 U.S.C. 1118(a)(2)(A).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.


When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Indeed, in the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In the absence of an appeal, however, decisions denying claims are final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  So to reopen claims, as here, that have been previously considered, denied, and not appealed, to warrant review of the prior disposition concerning them, there has to be new and material evidence concerning the claims.  See 38 U.S.C.A. § 5108.


When a claim to reopen is presented, a two-step analysis is performed. 

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In making this new-and-material evidence determination, the Board need only look back to the last final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was a prior decision on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Here, the last prior final and binding decisions pertaining to the genital warts, recurrent lumbosacral strain, scratched eyeballs, and swollen, dry, itchy throat claims was in February 1998, and in March 2001 concerning the bursitis and hypertension with history of abnormal ECG/EKG and other claimed heart pathology claims.

Second, if VA determines that the evidence since submitted or otherwise obtained is new and material, VA may then reevaluate the merits of the claim on the basis of all evidence of record (i.e., conduct a de novo review), but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step is applicable only when the preceding step has been satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Since those last prior final and binding decisions, the Veteran has submitted SSA records, VA treatment records, private treatment records, and his personal written statements.

The SSA records show this other Federal agency granted him disability insurance benefits - effective June 2004 - due to various psychiatric and personality disorders.  But these records are not germane or relevant to his VA claims at issue.  So although these additional records are new, they are not also material to these VA claims.

And as concerning his VA and private treatment records, the determinative issue is not so much whether he has the disabilities at issue, rather, whether they are related or attributable to his military service or date back to his service.  And these additional VA and private treatment records merely show current treatment for the disabilities at issue (and even then, only some, not all).  In any event, merely showing additional evaluation and treatment of these disabilities is insufficient reason to reopen the claims.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing other crucial matters such as causation, does not constitute new and material evidence).  See also Cox v. Brown, 5 Vet. App. 95, 99 (1993) and Morton v. Principi, 3 Vet. App. 508, 509 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical nexus opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  This additional evidence mentioned, however, does not meet even this lesser standard as might warrant the scheduling of additional VA compensation examinations - also recognizing that the Veteran has in the past already had examinations.

In regards to his written statements, the Veteran continues to maintain that his STRs document treatment for the disabilities at issue, and that he still has the disabilities that were treated in service.  But he made these same allegations when the RO previously considered and denied his claims when earlier alleging they are a result of his military service, including his service in the Persian Gulf theatre.  Thus, merely reiterating these allegations is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denials do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

In sum, none of the additional evidence since the last prior final and binding decisions addresses the element of service connection that was missing in the prior denials of the claims, i.e., proof that any of the disabilities were incurred in service, including during his Persian Gulf War service.  Thus, there is no new and material evidence to reopen the claims, and the petitions must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 



ORDER

The petitions to reopen the claims for service connection for genital warts, recurrent lumbosacral strain, scratched eyeballs, bursitis, swollen, dry, itchy throat, and hypertension with history of abnormal ECG/EKG and other claimed heart pathology are denied. 



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


